Citation Nr: 1020139	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-18 865	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating higher than 20 percent for 
sensory loss of the left hand secondary to a left wrist 
laceration.  

3.  Entitlement to a compensable rating for postoperative 
left wrist scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served on active duty in the military from March 
1963 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2004 and August 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In April 2008, since receiving the most recent supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence in support of his claims.  And he did not 
waive his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2009).  
So absent this waiver the AMC/RO, as the agency of original 
jurisdiction, must consider this additional evidence in the 
first instance and discuss it in another SSOC.  38 C.F.R. §§ 
19.31, 19.37.

The Veteran claims that he developed PTSD from witnessing the 
deaths of two soldiers when he was in the U.S Army 2nd 
Battalion, 75th Field Artillery, stationed in Germany in the 
summer of 1964, probably in July.  His service personnel 
records, including his DD Form 214, confirm he was assigned 
to Hq Btry 2d Bn 75th Arty USARSEVEN and USAREUR.  And in an 
effort to objectively corroborate this allegation of this 
traumatic experience in the military, a service comrad 
submitted a supporting statement in August 2006 indicating he 
was with the Veteran and the company at the time in question 
and therefore also witnessed the accidental killing of two 
sergeants when they were mistakenly run over by a Howitzer 
tank.  The Veteran also has submitted a picture of his tank.



Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. at 140-141.

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).



If, on the other hand, there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  Cohen, 10 
Vet. App. at 142.  That is to say, a stressor cannot be 
established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

But that said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

It is unclear from the statements provided thus far whether 
the incident in question (the two soldiers mistakenly getting 
run over by a Howitzer tank) occurred while actively engaged 
in actual combat against an enemy force.  The statements from 
the Veteran, and even the supporting statement from his 
fellow service comrade (L.W.), do not specify this - only 
instead indicate they were in a convoy when the Howitzer tank 
in front of them braked abruptly (too fast), throwing the two 
men from the tank, then started back traveling again and 
inadvertently ran over them.



To warrant application of 38 U.S.C.A. § 1154(b) and the 
implementing VA regulation 38 C.F.R. § 3.304(d), (f)(2), the 
incident in question must have occurred while actively 
engaged in combat with the enemy - meaning while 
participating in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This statute and regulation do not apply if 
the incident in question merely occurred in a general "combat 
area" or "combat zone," but not necessarily while engaged in 
combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).

In any event, the Veteran's VA outpatient treatment records 
confirm he has received the required DSM-IV diagnosis of 
PTSD.  In fact, he received this diagnosis as far back as 
1990, and during the years since he has received other 
psychiatric diagnoses as well.  See Clemons v. Shinseki, 23 
Vet App 1 (2009) (indicating the scope of a mental health 
disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The claim for PTSD has remained denied, however, for lack of 
independent verification of this alleged stressor (seeing the 
two soldiers run over by the tank).  Since, however, there is 
an approximate date of these reported deaths, there must be 
an attempt to independently verify the occurrence of this 
claimed event through the U. S. Joint Services Records 
Research Center (JSRRC).  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c).  In doing so, the RO/AMC is reminded that 
requiring corroboration of every detail, including the 
Veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
records need only imply his participation 
(e.g., to not controvert his assertion that he was present 
when the event the records establish that his unit 
experienced occurred).  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  



And if this alleged stressor is verified, the remaining 
question of whether this corroborated stressor caused or 
resulted in the diagnosis of PTSD, or any other psychiatric 
disorder, is a medical question that must answered by 
qualified medical personnel.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Therefore, if this alleged stressor is 
verified, the Veteran should be provided a VA psychiatric 
examination to determine whether he has a consequent 
psychiatric disorder, including PTSD.  See 38 U.S.C.A. § 
5103A(d)(1)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his other claims at issue for higher ratings for 
the sensory loss in his left hand secondary to the laceration 
of his left wrist, and for the postoperative scar, the 
Veteran needs to be reexamined to reassess the severity of 
these disabilities, especially since his last VA compensation 
examination for these disabilities was in January 2004, so 
more than 6 years ago.  The Court has held that, when a 
Veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

The batch of additional evidence the Veteran submitted in 
April 2008 concerning his most recent evaluation and 
treatment from VA includes mention of probable interosseous 
nerve syndrome and a neuroma in the area of the scar.



Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Give the Veteran another opportunity 
to submit a comprehensive statement 
containing as much detail and information 
as possible regarding his alleged stressor 
in service (seeing the two soldiers run 
over by the tank).  He should provide as 
much additional detail and information as 
possible concerning this incident, such as 
the location where it occurred, the names 
of those killed and their unit and rank to 
the company level, and the approximate 
date (preferably within a two-month 
time frame).  He is advised that this 
information is vitally necessary to 
corroborating this claimed event.

2.  Undertake any necessary action to 
attempt to verify the occurrence of this 
alleged stressor.  Forward to the JSRRC or 
other appropriate entity all supporting 
evidence (to include any additional 
evidence the Veteran submits).  If JSRRC's 
research of available records for 
corroborating evidence leads to negative 
results, notify the Veteran and his 
representative of this and give them an 
opportunity to respond.  Also follow up on 
any additional action suggested by the 
JSRRC.

3.  If, and only if, this alleged stressor 
is confirmed (or any other stressor), 
schedule the Veteran for a VA psychiatric 
examination.  The claims file, a copy of 
this remand, and a list of stressor(s) 
found to be corroborated by the evidence 
must be provided to the examiner for 
review and consideration.  The examiner 
should provide a nexus opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran's DSM-IV 
diagnosis of PTSD or any other psychiatric 
disorder that has been diagnosed is a 
consequence of this stressor.  Instruct 
the examiner that only a verified event 
may be considered as a valid stressor.  
The examiner should utilize the DSM-IV in 
explaining whether and how each of the 
diagnostic criteria is or is not 
satisfied, and in identifying the 
stressor(s) supporting the diagnosis.

4.  Also schedule the Veteran for a VA 
examination to reassess the severity of 
the sensory loss in his left hand 
secondary to the laceration of his left 
wrist and the residual, postoperative 
scar.  The claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  
The Veteran is hereby advised that failure 
to report for this examination, without 
good cause, may have adverse consequences 
on these pending claims for 
higher ratings.

5.  Then readjudicate the claims for 
service connection for PTSD and for higher 
ratings for the sensory loss of the 
left hand and left wrist scar disabilities 
in light of any additional evidence 
obtained.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


